Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5 are pending. 
Applicants have cancelled claims 2-4.

Response to the amendment and arguments:-

Claim Rejections - 35 USC § 102
The rejection under 35 USC 102 over CN 106187930 to harvest Hunan Pharmaceutical Technology, Dec 2016, has been withdrawn as claims 1 has been amended. 
Claim Rejections - 35 USC § 103
The claims 1-5 were rejected over CN application 201610542737 and US 2011-0028431 A1 to Zerbe H.G. and US 20120309962 to Platzek.  has been withdrawn.  The claims are limited to using tartaric acid. The prior art does not teach tartaric acid as a Ga de-complexing agent. 
The claims have also been amended to  narrow  the amount of the reagents and  the filtration technique. The argument with respect to the Zerbe reference  is convincing.
Therefore the claims 1 and 5 are now found to be allowable. 
Conclusion
Claims 1 and 5 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached anytime as she is on Maxi Flex time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 16, 2021.